T. Irwin was convicted of a violation of the prohibition law, and was on the 20th day of October, 1911, sentenced to be confined in the county jail for thirty days and to pay a fine of fifty dollars. From this judgment an appeal was attempted to be taken by filing in this court a petition in error with case-made on February 24, 1912. This is more than one hundred and twenty days from the rendition of the judgment. For this reason the Attorney General has filed a motion to dismiss, which motion is hereby sustained and the purported appeal is hereby dismissed, and the case remanded to the county court of Major county, with direction to enforce its judgment and sentence therein.